Order filed December 1, 2016
                                   25038050
	In The	
                           Eleventh Court of Appeals
	___________
	No. 11-16-00093-CR 
	___________

	FRANKLIN LEE RAY, Appellant
	V.
	THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
	Midland County, Texas
                         Trial Court Cause No. CR39139

	O R D E R
	This appeal has become unduly stalled due in part to the failure of Appellant's court-appointed counsel, Alvaro Martinez Jr., to file an appellate brief.  Appellant's brief was originally due on August 29, 2016.  Appellant subsequently filed a motion for extension of time in which to file the brief, and this court granted the motion, which extended the deadline to September 28, 2016.  On October 5, 2016, on the Court's own motion, we granted an extension and directed that the brief be filed on or before October 20, 2016.  Appellant filed a second motion for extension of time in which to file the brief, and this court granted the motion, which extended the deadline to October 27, 2016.  On November 8, 2016, on the Court's own motion, an extension was granted and directed that the brief be filed on or before 5:00 p.m. on November 18, 2016, with the following language added: "At that time, Appellant's brief must be electronically filed through the eFileTexas portal.  If the brief is not filed by this date and time, Appellant's counsel may be required to appear before the Court and be prepared to explain the inordinate delay in the preparation of Appellant's brief."  Appellant filed a third request for extension of time, and on November 17, 2016, the Court reluctantly granted in part the motion, extending the due date until 5:00 on Wednesday, November 23, 2016.  As of today, we have not received Appellant's brief.  
By this order, Alvaro Martinez Jr. is ORDERED to file in this court a brief on behalf of Appellant on or before 5:00 p.m. on Thursday, December 8, 2016.  At that time, Appellant's brief shall have already been e-filed or be present in the portal for the Eleventh Court of Appeals through eFileTexas.gov. 

								PER CURIAM

December 1, 2016
Do not publish.  See Tex. R. App. P. 47.2(b). 
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.